DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 3/31/2021, with respect to claims 1, 9 and 17 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexis Saenz (Reg. No. 54,570) on June 10, 2021.

The application has been amended as follows: 


	receiving by a processor, image data of a physical object pointed to by a first user, viewed through an augmented reality scene;
identifying a point on the physical object pointed to by the first user;
receiving by the processor, digital information input by the user, wherein the digital information is associated with the physical object; 
associating the received digital information with the point on the physical object tin a stored file associated with the physical object; 
generating an icon displayed to represent the digital information;
displaying the icon as attached to the physical object in the augmented reality scene;
receiving image data of a virtual instance of the physical object in a[the] virtual reality environment, viewed by a second user in the virtual reality environment, wherein the physical object is viewed by the first user in the augmented reality scene contemporaneously with the second user viewing the virtual instance of the physical object in the virtual reality environment;
identifying a location on the virtual instance of the physical object corresponding to the point on the physical object;
attaching an anchor to the identified location on the virtual instance of the physical object corresponding to the point on the physical object, wherein the identified location for the anchor 
synchronizing the received digital information associated with the physical object to the anchor attached to the virtual instance of the physical object;
attaching the icon to the anchor;
attaching the synchronized received digital information to the icon;
synchronizing access to the attached synchronized digital information in the icon for simultaneous access between the virtual reality environment and the augmented reality scene;
displaying the icon in the virtual reality environment contemporaneously with the display of the icon in the augmented reality scene;
retrieving the digital information attached to the icon from the stored file in response to a user selection of the icon; and
displaying the retrieved digital information in the augmented reality scene contemporaneously with a display of the retrieved information in the virtual reality environment. 


9.	(Currently Amended)	A computer program product for synchronizing information of an object for use in virtual reality environments, the computer program product comprising a non-
receive by a processor, image data of a physical object pointed to by a first user viewed through an augmented reality scene; 
identify a point on the physical object pointed to by the first user;
receive by the processor, digital information input by the user, wherein the digital information is associated with the physical object;
associate the received digital information with the point on the physical object in a stored file associated with the physical object;
generate an icon displayed to represent the digital information; 
display the icon as attached to the physical object in the augmented reality scene;
receive image data of a virtual instance of the physical object in a[[the]] virtual reality environment, viewed by a second user in the virtual reality environment, wherein the physical object is viewed by the first user in the augmented reality scene contemporaneously with the second user viewing the virtual instance of the physical object in the virtual reality environment;
identify a location on the virtual instance of the physical object corresponding to the point on the physical object;
attach an anchor to the identified location on the virtual instance of the physical object corresponding to the point on the physical object, wherein the identified location for the anchor 
synchronize the received digital information associated with the physical object to the anchor attached to the virtual instance of the physical object; 
attach the icon to the anchor;
attach the synchronized received digital information to the icon;
synchronize access to the attached synchronized digital information in the icon for simultaneous access between the virtual reality environment and the augmented reality scene;
display the icon in the virtual reality environment contemporaneously with the display of the icon in the augmented reality scene;
retrieve the digital information attached to the icon from the stored file in response to a user selection of the icon; and
display the retrieved digital information in the augmented reality scene contemporaneously with a display of the retrieved information in the virtual reality environment.


17.	(Currently Amended)	A training system, comprising:
a computer server;
an augmented reality device in communication with the computer server, wherein the augmented reality device is configured to display an augmented reality superimposed on a physical environment;
a second device in communication with the computer server and the augmented reality device; and

receive 
identify a point on the physical object pointed to by the user;
receive by the processor, digital information input by the user, wherein the digital information is associated with the first object;  
associate by the processor, digital information input by the user, wherein the digital information is associated with the physical object;
generate an icon displayed to represent the digital information;
display the icon as attached to the physical object in the augmented reality scene;
receive image data of a virtual instance of the physical object in a[the] virtual reality environment, viewed by a second user in the virtual reality environment, wherein the physical object is viewed by the first user in the augmented reality scene contemporaneously with the second user viewing the virtual instance of the physical object in the virtual reality environment;
identify a location on the virtual instance of the physical object corresponding to the point on the physical object; 
attach an anchor to the identified location on the virtual instance of the physical object corresponding to the point on the physical object, wherein the identified location 
synchronize the received digital information associated with the physical object to the anchor attached to the virtual instance of the physical object;
attach the icon to the anchor;
attach the synchronized received digital information to the icon;
synchronize access to the attached synchronized digital information in the icon for simultaneous access between the virtual reality environment and the augmented reality scene; 
display the icon in the virtual reality environment contemporaneously with the display of the icon in the augmented reality scene;
retrieve the digital information attached to the icon from the stored file in response to a user selection of the icon; and
display the retrieved digital information in the augmented reality scene contemporaneously with a display of the retrieved information in the virtual reality environment. 

Allowable Subject Matter
Claims 1-5, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claims 9 and 17, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616